DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/976,695, filed on 06/11/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Response to Amendment
The preliminary amendment filed on 10/14/2019 is received prior to the examination of the instant application, thus, has been entered for examination purpose. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,462,770 B2 in view of US 2012/0088533 A1 to Khoshnevis et al. (hereafter refers as Khoshnevis).
Regarding claim 1, U.S. Patent No. 10,462,770 B2 claims receiving a physical downlink control channel from a base station, wherein the physical downlink control channel includes indication information used to indicate a physical uplink control channel resource used to transmit uplink control information (see claims 1, 7);
a processor to perform operations comprising:
determining, according to the uplink control information, a resource group from semi-statically configured resource groups including a first resource group and a second resource group, wherein a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the first resource group is greater than a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the second resource group (see claims 1, 7);
determining, according to the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (see claims 1, 7); and
(see claims 1, 7).
However, U.S. Patent No. 10,462,770 B2 does not explicitly claim “a non-transitory computer readable storage medium, coupled to a processor, and storing programming instructions for execution by the processor, the programming instructions, when executed, cause” the processor to perform the operations.
Khoshnevis teaches a non-transitory computer readable storage medium (memory 1659, Fig. 16), coupled to a processor (coupled to a processor 1653, Fig. 16), and storing programming instructions for execution by the processor, the programming instructions, when executed, cause the processor to perform operations (the memory stores instructions therein, which when executed by the processor, cause an UE to perform a method, paragraphs [191-193]) comprising:
receiving a physical downlink control channel from a base station (the UE receives a PDCCH from a base station, paragraphs [70, 182]), wherein the physical downlink control channel includes indication information used to indicate a physical uplink control channel resource used to transmit uplink control information (the PDCCH includes an indication information used to indicate the PUCCH resource used for transmitting uplink control information, i.e. periodic CQI and/or ack/nack, paragraphs [182-185]);
determining, according to the uplink control information, a resource group from resource groups including a semi-statically configured first resource group (wherein the format 3 resource group, i.e. first resource group, is semi-statically configured, paragraphs [54, 77]) and a second resource group (the UE determines whether to use a format 1a/1b with channel selection resource group, i.e. Ack/Nack resource group, or format 3 resource group, based on whether ack/nack is transmitted with or without periodic CQI, paragraphs [155, 157, 159, 161]), wherein a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the first resource group is greater than a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the second resource group (wherein a maximum number of bits supported by PUCCHs corresponding to resources in format 3 resource group is larger than a maximum number of bits supported by PUCCHs corresponding to resources in format 1b resource group, paragraphs [38, 39, 44, 65, 142]);
determining, according to the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group (the UE determines based on the control information, i.e. ARI, the PUCCH resource, i.e. one of the PUCCH resource in the format 3 resource group, when the UE determines to transmit the ACK/NACK with the periodic CQI, by selecting the format 3 resource group, paragraphs [187-190]); and
sending the uplink control information to the base station over a physical uplink control channel corresponding to the physical uplink control channel resource (the UE transmits the ACK/NACK with the periodic CQI to the base station over an PUCCH corresponding to the determined PUCCH resource, paragraph [190]).
the non-transitory computer readable storage medium, coupled to a processor, and storing programming instructions for execution by the processor, the programming instructions, when executed, cause the processor to perform the operations as taught by Khoshnevis, with the claims of U.S. Patent No. 10,462,770 B2, for a purpose of enabling the operations to perform by the non-transitory computer readable storage medium and the processor, thus reducing means/components of device/UE (see Khoshnevis, paragraphs [191-195]). 
Regarding claim 2, U.S. Patent No. 10,462,770 B2 further claims wherein the determining, according to the uplink control information, the resource group from the semi-statically configured resource groups comprises:
determining that the resource group is the first resource group when the uplink control information includes periodic channel state information and at least one of hybrid automatic repeat request acknowledgment information and a scheduling request (see claim 1).
Regarding claim 3, Khoshnevis further teaches resources comprised in the first resource group are physical uplink control channel format 3 resources (wherein the format 3 resource group is used for transmitting the larger amount of bits UCI, paragraphs [38, 39, 44, 65, 142]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of resources comprised in the first resource group are physical uplink control channel format 3 resources as taught by (see Khoshnevis, paragraphs [54-55]). 
Regarding claim 4, U.S. Patent No. 10,462,770 B2 further claims wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information, and the field is a transmit power control field (see claim 2).
Regarding claim 5, U.S. Patent No. 10,462,770 B2 further claims wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information, and the determining the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups comprises:
determining, according to a value of the field used to carry the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (see claim 3).
Regarding claim 6, U.S. Patent No. 10,462,770 B2 claims a processor to perform operations comprising:
determining, according to uplink control information, a resource group from semi-statically configured resource groups including a first resource group and a second resource group, wherein a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the first resource group is greater than a maximum number of information bits supported by physical (see claims 4 and 9);
determining a physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (see claims 4 and 9);
sending a physical downlink control channel to a user equipment, wherein the physical downlink control channel includes indication information indicating the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (a transmitter to send, see claims 4 and 9); and
receiving, over a physical uplink control channel corresponding to the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups, the uplink control information from the user equipment (a receiver to received, see claims 4 and 9).
However, U.S. Patent No. 10,462,770 B2 does not explicitly claim “a non-transitory computer readable storage medium, coupled to a processor, and storing programming instructions for execution by the processor, the programming instructions, when executed, cause” the processor to perform operations.
Khoshnevis teaches a non-transitory computer readable storage medium (a memory 1779, Fig. 17), coupled to a processor (coupled to a processor, Fig. 17), and storing programming instructions for execution by the processor, the programming instructions, when executed, cause the processor to perform operations (the memory stores instructions therein, which when executed by the processor, cause a node B/base station to perform a method, paragraphs [194-195]) comprising:
determining, according to uplink control information, a resource group from resource groups including a semi-statically configured first resource group (wherein the format 3 resource group, i.e. first resource group, is semi-statically configured, paragraphs [54, 77]) and a second resource group (the base station allocates two different resource groups including a format 3 resource group and format 1b resource group, paragraphs [77-79, 161]), wherein a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the first resource group is greater than a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the second resource group (wherein a maximum number of bits supported by PUCCHs corresponding to resources in format 3 resource group is larger than a maximum number of bits supported by PUCCHs corresponding to resources in format 1b resource group, paragraphs [38, 39, 44, 65, 142]);
determining a physical uplink control channel resource in the resource group determined from the semi-statically configured resource group (the node B determines/allocates PUCCH resource in the format 3 resource group, paragraphs [76-78, 116, 142, 187-190]);
sending a physical downlink control channel to a user equipment (the base station transmits a PDCCH to an UE, paragraphs [70, 182]), wherein the physical downlink control channel includes indication information indicating the physical uplink control channel resource in the resource group determined from the semi-(the PDCCH includes indication information used to indicate PUCCH resource used for transmitting uplink control information, i.e. periodic CQI and/or ack/nack, paragraphs [182-185]); and
receiving, over a physical uplink control channel corresponding to the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group, the uplink control information from the user equipment (the base station receives over a PUCCH corresponding to the determined PUCCH resource from the format 1b resource group or format 3 resource group, UCI from the UE, paragraphs [116, 137, 142, 161, 190]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of the non-transitory computer readable storage medium, coupled to a processor, and storing programming instructions for execution by the processor, the programming instructions, when executed, cause the processor to perform the operations as taught by Khoshnevis, with the claims of U.S. Patent No. 10,462,770 B2, for a purpose of enabling the operations to perform by the non-transitory computer readable storage medium and the processor, thus reducing means/components of device/base station (see Khoshnevis, paragraphs [191-195]). 
Regarding claim 7, U.S. Patent No. 10,462,770 B2 further claims wherein the determining, according to the uplink control information, the resource group from semi-statically configured resource groups comprises:
determining that the resource group is the first resource group when the uplink control information includes periodic channel state information and at least one of hybrid  (see claims 4 and 9); and
determining that the resource group is the second resource group when the uplink control information includes:
only hybrid automatic repeat request acknowledgment information, or
hybrid automatic repeat request acknowledgment information and a scheduling request, or
hybrid automatic repeat request acknowledgment information and a scheduling request but without periodic channel state information (see claims 4 and 9).
Regarding claim 8, Khoshnevis further teaches wherein resources comprised in the first resource group are physical uplink control channel format 3 resources (wherein the format 3 resource group is used for transmitting the larger amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142]); or
resources comprised in the second resource group are physical uplink control channel format 1b resources (wherein the format 1b resource group is used for transmitting the smaller amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142], see Chen, paragraphs [51-52, 67]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of resources comprised in the first resource group are physical uplink control channel format 3 resources or resources comprised in the second resource group are physical uplink control channel format 1b resources as taught by Khoshnevis, with the claims of U.S. Patent No. 10,462,770 B2, (see Khoshnevis, paragraphs [54-55]). 
Regarding claim 9, U.S. Patent No. 10,462,770 B2 further claims wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information, and the field is a transmit power control field (see claims 5 and 10).
Regarding claim 10, U.S. Patent No. 10,462,770 B2 further claims wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information, and the determining the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups comprises:
determining, according to a value of the field used to carry the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (see claim 6).
Regarding claim 11, U.S. Patent No. 10,462,770 B2 claims a station (network device, claim 9); and
a equipment (device, claim 7),
wherein the equipment is configured to:
receive a physical downlink control channel from the base station, wherein the physical downlink control channel includes indication information used to indicate a physical uplink control channel resource used to transmit uplink control information (see claims 7 and 9);
(see claims 7 and 9);
determine, according to the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (see claims 7 and 9); and
send the uplink control information to the base station over a physical uplink control channel corresponding to the physical uplink control channel resource (see claims 7 and 9); and
wherein the station is configured to:
determine, according to the uplink control information, the resource group from the semi-statically configured resource groups including the first resource group and the second resource group (see claims 7 and 9);
determine the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (see claims 7 and 9);
send the physical downlink control channel to the user equipment; and receive, over the physical uplink control channel corresponding to the physical uplink control channel resource in the resource group determined from (see claims 7 and 9).
However, U.S. Patent No. 10,462,770 B2 does not explicitly claim “a wireless communication system comprising a base station and a user equipment”.
Khoshnevis teaches a wireless communication system (Fig. 1), comprising:
a base station (a node B/base station, Fig. 1); and
a user equipment (UE, Fig. 1),
wherein the user equipment is configured to:
receive a physical downlink control channel from the base station (the UE receives a PDCCH from a base station, paragraphs [70, 182]), wherein the physical downlink control channel includes indication information used to indicate a physical uplink control channel resource used to transmit uplink control information (the PDCCH includes indication information used to indicate PUCCH resource used for transmitting uplink control information, i.e. periodic CQI and/or ack/nack, paragraphs [182-185]);
determine, according to the uplink control information, a resource group from resource groups including a semi-statically configured first resource group (wherein the format 3 resource group, i.e. first resource group, is semi-statically configured, paragraphs [54, 77]) and a second resource group (the UE determines whether to use a format 1a/1b with channel selection resource group, i.e. Ack/Nack resource group, or format 3 resource group, based on whether ack/nack is transmitted with or without periodic CQI, paragraphs [155, 157, 159, 161]), wherein a maximum number of information bits supported by physical uplink control channels corresponding to (wherein a maximum number of bits supported by PUCCHs corresponding to resources in format 3 resource group is larger than a maximum number of bits supported by PUCCHs corresponding to resources in format 1b resource group, paragraphs [38, 39, 44, 65, 142]);
determine, according to the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group (the UE determines based on the control information, i.e. ARI, the PUCCH resource, i.e. one of the PUCCH resource in the format 3 resource group, when the UE determines to transmit the ACK/NACK with the periodic CQI, i.e. selecting the format 3 resource group, paragraphs [187-190]); and
send the uplink control information to the base station over a physical uplink control channel corresponding to the physical uplink control channel resource (the UE transmits the ACK/NACK with the periodic CQI to the base station over an PUCCH corresponding to the determined PUCCH resource, paragraph [190]); and
wherein the base station is configured to:
determine, according to the uplink control information, the resource group from the resource groups including the semi-statically configured first resource group (wherein the format 3 resource group, i.e. first resource group, is semi-statically configured, paragraphs [54, 77]) and the second resource group (the base station allocates two different resource groups including a format 3 resource group and format 1b resource group, paragraphs [77-79, 161]);
determine the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group (the node B determines/allocates PUCCH resource in the format 3 resource group, paragraphs [76-78, 116, 142, 187-190]);
send the physical downlink control channel to the user equipment (the base station transmits a PDCCH to an UE, paragraphs [70, 182]); and 
receive, over the physical uplink control channel corresponding to the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group, the uplink control information from the user equipment (the base station receives over a PUCCH corresponding to the determined PUCCH resource from the format 1b resource group or format 3 resource group, UCI from the UE, paragraphs [116, 137, 142, 161, 190]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of the wireless communication system comprising the base station and the user equipment as taught by Khoshnevis, with the claims of the station and the equipment as claimed by U.S. Patent No. 10,462,770 B2, for a purpose of enabling the claims to be functioned in the wireless communication system, thus increasing the utilization of the claims (see Khoshnevis, Fig. 1 and abstract). 
Regarding claim 12, U.S. Patent No. 10,462,770 B2 further claims wherein the user equipment is further configured to:
(see claims 1 and 7); and 
determine that the resource group is the second resource group when the uplink control information includes:
only hybrid automatic repeat request acknowledgment information, or 
hybrid automatic repeat request acknowledgment information and a scheduling request, or
hybrid automatic repeat request acknowledgment information and a scheduling request but without periodic channel state information (see claims 1 and 7).
Regarding claim 13, U.S. Patent No. 10,462,770 B2 further claims wherein the base station is further configured to:
determine that the resource group is the first resource group when the uplink control information includes periodic channel state information and at least one of hybrid automatic repeat request acknowledgment information and a scheduling request (see claims 4 and 9); and
determine that the resource group is the second resource group when the uplink control information includes:
only hybrid automatic repeat request acknowledgment information, or 
hybrid automatic repeat request acknowledgment information and a scheduling request, or
(see claims 4 and 9).
Regarding claim 14, Khoshnevis further teaches wherein:
resources comprised in the first resource group are physical uplink control channel format 3 resources (wherein the format 3 resource group is used for transmitting the larger amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142]); or
resources comprised in the second resource group are physical uplink control channel format 1b resources (wherein the format 1b resource group is used for transmitting the smaller amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142], see Chen, paragraphs [51-52, 67]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of resources comprised in the first resource group are physical uplink control channel format 3 resources or resources comprised in the second resource group are physical uplink control channel format 1b resources as taught by Khoshnevis, with the claims of U.S. Patent No. 10,462,770 B2, for a purpose of enabling the claims to be compatible with the LTE advanced technologies (see Khoshnevis, paragraphs [54-55]). 
Regarding claim 15, U.S. Patent No. 10,462,770 B2 further claims wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information, and the field is a transmit power control field (see claims 2 and 8).
claim 16, U.S. Patent No. 10,462,770 B2 further claims wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information, and the user equipment is further configured to determine, according to a value of the field used to carry the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (see claim 3).
Regarding claim 17, U.S. Patent No. 10,462,770 B2 further claims wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information, and the base station is further configured to determine, according to a value of the field used to carry the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (see claim 6).
Regarding claim 18, U.S. Patent No. 10,462,770 B2 further claims wherein the determining, according to the uplink control information, the resource group from the semi-statically configured resource groups comprises:
determining that the resource group is the second resource group when the uplink control information includes:
only hybrid automatic repeat request acknowledgment information, or
hybrid automatic repeat request acknowledgment information and a scheduling request, or
hybrid automatic repeat request acknowledgment information and a scheduling request but without periodic channel state information (see claims 1 and 7).
claim 19, Khoshnevis further teaches wherein resources comprised in the second resource group are physical uplink control channel format 1b resources (wherein the format 1b resource group is used for transmitting the smaller amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142]).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of wherein resources comprised in the second resource group are physical uplink control channel format 1b resources as taught by Khoshnevis, with the claims of U.S. Patent No. 10,462,770 B2, for a purpose of enabling the claims to be compatible with the LTE technologies (see Khoshnevis, paragraphs [38, 39, 44, 65, 142]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-8, 10-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0088533 A1 to Khoshnevis et al. (hereafter refers as Khoshnevis) in view of US 2012/0039275 A1 to Chen et al. (hereafter refers as Chen).
Regarding claim 1, Khoshnevis teaches a non-transitory computer readable storage medium (memory 1659, Fig. 16), coupled to a processor (coupled to a processor 1653, Fig. 16), and storing programming instructions for execution by the processor, the programming instructions, when executed, cause the processor to (the memory stores instructions therein, which when executed by the processor, cause an UE to perform a method, paragraphs [191-193]) comprising:
receiving a physical downlink control channel from a base station (the UE receives a PDCCH from a base station, paragraphs [70, 182]), wherein the physical downlink control channel includes indication information used to indicate a physical uplink control channel resource used to transmit uplink control information (the PDCCH includes an indication information used to indicate the PUCCH resource used for transmitting uplink control information, i.e. periodic CQI and/or ack/nack, paragraphs [182-185]);
determining, according to the uplink control information, a resource group from resource groups including a semi-statically configured first resource group (wherein the format 3 resource group, i.e. first resource group, is semi-statically configured, paragraphs [54, 77]) and a second resource group (the UE determines whether to use a format 1a/1b with channel selection resource group, i.e. Ack/Nack resource group, or format 3 resource group, based on whether ack/nack is transmitted with or without periodic CQI, paragraphs [155, 157, 159, 161]), wherein a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the first resource group is greater than a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the second resource group (wherein a maximum number of bits supported by PUCCHs corresponding to resources in format 3 resource group is larger than a maximum number of bits supported by PUCCHs corresponding to resources in format 1b resource group, paragraphs [38, 39, 44, 65, 142]);
(the UE determines based on the control information, i.e. ARI, the PUCCH resource, i.e. one of the PUCCH resource in the format 3 resource group, when the UE determines to transmit the ACK/NACK with the periodic CQI, i.e. selecting the format 3 resource group, paragraphs [187-190]); and
sending the uplink control information to the base station over a physical uplink control channel corresponding to the physical uplink control channel resource (the UE transmits the ACK/NACK with the periodic CQI to the base station over an PUCCH corresponding to the determined PUCCH resource, paragraph [190]).
However, Khoshnevis does not explicitly teach the semi statically group resource group is including the “second resource group”.
Chen teaches a non-transitory computer readable storage medium (a memory, paragraphs [98, 100, 103-104]), coupled to a processor (coupled to a processor, Fig. 8 and paragraphs [100-104]), and storing programming instructions for execution by the processor, the programming instructions, when executed, cause the processor to perform operations comprising (the memory is configured to store instructions which when executed by the processor, cause an UE to perform operations, paragraphs [100-104]):
receiving a physical downlink control channel from a base station (the UE receives PDCCH from a base station, paragraphs [28, 41-44, 55, 58]), wherein the physical downlink control channel includes indication information used to indicate a physical uplink control channel resource (wherein the PDCCH includes information used to indicate a PUCCH resource for transmitting uplink control information, i.e. UCI, paragraphs [41-44, 55, 58]) used to transmit uplink control information (UCI, paragraph [29]);
determining a resource group from semi-statically configured resource groups including a second resource group (determining to use an available resource group which is a semi-statically configured format 1b resource group(s), i.e. resource group for ACK/NACK, paragraphs [64, 80], from a plurality of semi-statically configured resource groups, paragraphs [51, 58-59, 79, 89] table 2-3);
determining, according to the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (the UE determines, based on the control information in the PDCCH, the PUCCH resource in the format 1b resource group, paragraphs [58, 62-64, 72, 79, 80]); and
sending the uplink control information to the base station over a physical uplink control channel corresponding to the physical uplink control channel resource (the UE sends the UCI comprising ACK/NACK to the base station based on the determined PUCCH resource, paragraphs [78-80] and Fig. 5).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of determining a resource group from semi-statically configured resource groups including a second resource group as taught by Chen, with the teachings of the first and second resource groups as taught by Khoshnevis, for a purpose of reducing overhead for the scheduling information by configuring the second resource group semi-statically, thus the UE/terminal is able to  (see Chen, paragraphs [53-58]). 
Regarding claim 2, Khoshnevis further teaches determining that the resource group is the first resource group when the uplink control information includes periodic channel state information and at least one of hybrid automatic repeat request acknowledgment information and a scheduling request (wherein the format 3 resource group is selected for transmitting UCI including periodic CQI and the ACK/NACK, paragraphs [155, 157, 159, 161]).
Regarding claim 3, Khoshnevis further teaches resources comprised in the first resource group are physical uplink control channel format 3 resources (wherein the format 3 resource group is used for transmitting the larger amount of bits UCI, paragraphs [38, 39, 44, 65, 142]).
Regarding claim 5, the combination of Khoshnevis and Chen further teaches wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information (wherein the PDCCH includes the control information, i.e. ARI, used to carry indication information, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]), and the determining the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups comprises:
determining, according to a value of the field used to carry the indication information, the physical uplink control channel resource in the resource (determining based on the control information, i.e. ARI, the PUCCH resource in the resource group determined from the semi-statically configured resource groups, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]).
Regarding claim 6, Khoshnevis teaches a non-transitory computer readable storage medium (a memory 1779, Fig. 17), coupled to a processor (coupled to a processor, Fig. 17), and storing programming instructions for execution by the processor, the programming instructions, when executed, cause the processor to perform operations (the memory stores instructions therein, which when executed by the processor, cause a node B/base station to perform a method, paragraphs [194-195]) comprising:
determining, according to uplink control information, a resource group from resource groups including a semi-statically configured first resource group (wherein the format 3 resource group, i.e. first resource group, is semi-statically configured, paragraphs [54, 77]) and a second resource group (the base station allocates two different resource groups including a format 3 resource group and format 1b resource group, paragraphs [77-79, 161]), wherein a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the first resource group is greater than a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the second resource group (wherein a maximum number of bits supported by PUCCHs corresponding to resources in format 3 resource group is larger than a maximum number of bits supported by PUCCHs corresponding to resources in format 1b resource group, paragraphs [38, 39, 44, 65, 142]);
determining a physical uplink control channel resource in the resource group determined from the semi-statically configured resource group (the node B determines/allocates PUCCH resource in the format 3 resource group, paragraphs [76-78, 116, 142, 187-190]);
sending a physical downlink control channel to a user equipment (the base station transmits a PDCCH to an UE, paragraphs [70, 182]), wherein the physical downlink control channel includes indication information indicating the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group (the PDCCH includes indication information used to indicate PUCCH resource used for transmitting uplink control information, i.e. periodic CQI and/or ack/nack, paragraphs [182-185]); and
receiving, over a physical uplink control channel corresponding to the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group, the uplink control information from the user equipment (the base station receives over a PUCCH corresponding to the determined PUCCH resource from the format 1b resource group or format 3 resource group, UCI from the UE, paragraphs [116, 137, 142, 161, 190]).
However, Khoshnevis does not explicitly teach the semi statically group resource group is including the “second resource group”.
Chen teaches a non-transitory computer readable storage medium (a memory 842, Fig. 8 and paragraph [100]), coupled to a processor (coupled to a processor, Fig. 8 and paragraph [100]), and storing programming instructions for execution by the processor, the programming instructions, when executed, cause the processor to perform operations comprising (the memory is configured to store instructions which when executed by the processor, cause a base station to perform operations, paragraphs [100-104]):
determining a resource group from semi-statically configured resource groups including a second resource group (the base station determines to use an available resource group, paragraphs [81, 84, 86], which is a semi-statically configured format 1b resource group(s), i.e. resource group for ACK/NACK, paragraphs [64, 80], from a plurality of semi-statically configured resource groups, paragraphs [51, 58-59, 79, 89] table 2-3);
determining a physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (the base station determines a PUCCH resource in the available resource group, paragraphs [81, 84, 86]);
sending a physical downlink control channel to a user equipment (the base station sends a PDCCH a UE, paragraphs [28, 41-44, 55, 58]), wherein the physical downlink control channel includes indication information indicating the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (wherein the PDCCH includes information used to indicate a PUCCH resource for transmitting uplink control information, i.e. UCI, paragraphs [41-44, 55, 58, 86-89]); and
(the base station receives the UCI comprising ACK/NACK from the UE based on the determined PUCCH resource, paragraphs [78-80] and Fig. 5).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of determining a resource group from semi-statically configured resource groups including a second resource group as taught by Chen, with the teachings of the first and second resource groups as taught by Khoshnevis, for a purpose of reducing overhead for the scheduling information by configuring the second resource group semi-statically, thus the UE/terminal is able to maintain the second resource group for longer interval and the base station does not have to constantly configure the second resource group (see Chen, paragraphs [53-58]). 
Regarding claim 7, the combination of Khoshnevis and Chen further teaches wherein the determining, according to the uplink control information, the resource group from semi-statically configured resource groups comprises:
determining that the resource group is the first resource group when the uplink control information includes periodic channel state information and at least one of hybrid automatic repeat request acknowledgment information and a scheduling request (wherein the format 3 resource group is selected for transmitting UCI including periodic CQI and the ACK/NACK, see Khoshnevis, paragraphs [155, 157, 159, 161]); and

only hybrid automatic repeat request acknowledgment information (the UE determines whether to use a format 1a/1b with channel selection resource group, i.e. Ack/Nack resource group, for transmitting ACK/NACK without the periodic CQI, see Khoshnevis, paragraphs [35-38, 63, 161]).
Regarding claim 8, the combination of Khoshnevis and Chen further teaches, wherein:
resources comprised in the first resource group are physical uplink control channel format 3 resources (wherein the format 3 resource group is used for transmitting the larger amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142]); or
resources comprised in the second resource group are physical uplink control channel format 1b resources (wherein the format 1b resource group is used for transmitting the smaller amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142], see Chen, paragraphs [51-52, 67]).
Regarding claim 10, the combination of Khoshnevis and Chen further teaches wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information (wherein the PDCCH includes the control information, i.e. ARI, used to carry indication information, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]), and the determining the physical uplink control channel resource in the 
determining, according to a value of the field used to carry the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (determining based on the control information, i.e. ARI, the PUCCH resource in the resource group determined from the semi-statically configured resource groups, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]).
Regarding claim 11, Khoshnevis teaches a wireless communication system (Fig. 1), comprising:
a base station (a node B/base station, Fig. 1); and
a user equipment (UE, Fig. 1),
wherein the user equipment is configured to:
receive a physical downlink control channel from the base station (the UE receives a PDCCH from a base station, paragraphs [70, 182]), wherein the physical downlink control channel includes indication information used to indicate a physical uplink control channel resource used to transmit uplink control information (the PDCCH includes indication information used to indicate PUCCH resource used for transmitting uplink control information, i.e. periodic CQI and/or ack/nack, paragraphs [182-185]);
determine, according to the uplink control information, a resource group from resource groups including a semi-statically configured first resource group (wherein the format 3 resource group, i.e. first resource group, is semi-statically configured, paragraphs [54, 77]) and a second resource group (the UE determines whether to use a format 1a/1b with channel selection resource group, i.e. Ack/Nack resource group, or format 3 resource group, based on whether ack/nack is transmitted with or without periodic CQI, paragraphs [155, 157, 159, 161]), wherein a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the first resource group is greater than a maximum number of information bits supported by physical uplink control channels corresponding to resources comprised in the second resource group (wherein a maximum number of bits supported by PUCCHs corresponding to resources in format 3 resource group is larger than a maximum number of bits supported by PUCCHs corresponding to resources in format 1b resource group, paragraphs [38, 39, 44, 65, 142]);
determine, according to the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group (the UE determines based on the control information, i.e. ARI, the PUCCH resource, i.e. one of the PUCCH resource in the format 3 resource group, when the UE determines to transmit the ACK/NACK with the periodic CQI, i.e. selecting the format 3 resource group, paragraphs [187-190]); and
send the uplink control information to the base station over a physical uplink control channel corresponding to the physical uplink control channel resource (the UE transmits the ACK/NACK with the periodic CQI to the base station over an PUCCH corresponding to the determined PUCCH resource, paragraph [190]); and

determine, according to the uplink control information, the resource group from the resource groups including the semi-statically configured first resource group (wherein the format 3 resource group, i.e. first resource group, is semi-statically configured, paragraphs [54, 77]) and the second resource group (the base station allocates two different resource groups including a format 3 resource group and format 1b resource group, paragraphs [77-79, 161]);
determine the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group (the node B determines/allocates PUCCH resource in the format 3 resource group, paragraphs [76-78, 116, 142, 187-190]);
send the physical downlink control channel to the user equipment (the base station transmits a PDCCH to an UE, paragraphs [70, 182]); and 
receive, over the physical uplink control channel corresponding to the physical uplink control channel resource in the resource group determined from the semi-statically configured resource group, the uplink control information from the user equipment (the base station receives over a PUCCH corresponding to the determined PUCCH resource from the format 1b resource group or format 3 resource group, UCI from the UE, paragraphs [116, 137, 142, 161, 190]).
However, Khoshnevis does not explicitly teach the semi statically group resource group is including the “second resource group”.
Chen teaches a wireless communication system (Fig. 1, 7-8), comprising:
a base station (base station/eNB, Fig. 1, 7-8); and
(UE, Fig. 1, 7-8), 
wherein the user equipment is configured to:
receive a physical downlink control channel from the base station (the UE receives PDCCH from a base station, paragraphs [28, 41-44, 55, 58]), wherein the physical downlink control channel includes indication information used to indicate a physical uplink control channel resource (wherein the PDCCH includes information used to indicate a PUCCH resource for transmitting uplink control information, i.e. UCI, paragraphs [41-44, 55, 58]) used to transmit uplink control information (UCI, paragraph [29]);
determine, according to the uplink control information, a resource group from semi-statically configured resource groups including a second resource group (determining to use an available resource group which is a semi-statically configured format 1b resource group(s), i.e. resource group for ACK/NACK, paragraphs [64, 80], from a plurality of semi-statically configured resource groups, paragraphs [51, 58-59, 79, 89] table 2-3);
determine, according to the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (the UE determines, based on the control information in the PDCCH, the PUCCH resource in the format 1b resource group, paragraphs [58, 62-64, 72, 79, 80]); and
send the uplink control information to the base station over a physical uplink control channel corresponding to the physical uplink control channel (the UE sends the UCI comprising ACK/NACK to the base station based on the determined PUCCH resource, paragraphs [78-80] and Fig. 5); and
wherein the base station is configured to:
determine, according to the uplink control information, the resource group from the semi-statically configured resource groups including the second resource group (the base station determines to use an available resource group, paragraphs [81, 84, 86], which is a semi-statically configured format 1b resource group(s), i.e. resource group for ACK/NACK, paragraphs [64, 80], from a plurality of semi-statically configured resource groups, paragraphs [51, 58-59, 79, 89] table 2-3);
determine the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (the base station determines a PUCCH resource in the available resource group, paragraphs [81, 84, 86]);
send the physical downlink control channel to the user equipment (the base station sends a PDCCH a UE, paragraphs [28, 41-44, 55, 58]); and
receive, over the physical uplink control channel corresponding to the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups, the uplink control information from the user equipment (the base station receives the UCI comprising ACK/NACK from the UE based on the determined PUCCH resource, paragraphs [78-80] and Fig. 5).
 (see Chen, paragraphs [53-58]). 
Regarding claim 12, the combination of Khoshnevis and Chen further teaches wherein the user equipment is further configured to;
determine that the resource group is the first resource group when the uplink control information includes periodic channel state information and at least one of hybrid automatic repeat request acknowledgment information and a scheduling request (wherein the format 3 resource group is selected for transmitting UCI including periodic CQI and the ACK/NACK, see Khoshnevis, paragraphs [155, 157, 159, 161]); and
determine that the resource group is the second resource group when the uplink control information includes:
only hybrid automatic repeat request acknowledgment information (the UE determines whether to use a format 1a/1b with channel selection resource group, i.e. Ack/Nack resource group, for transmitting ACK/NACK without the periodic CQI, see Khoshnevis, paragraphs [35-38, 63, 161]). 
claim 13, the combination of Khoshnevis and Chen further teaches wherein the base station is further configured to:
determine that the resource group is the first resource group when the uplink control information includes periodic channel state information and at least one of hybrid automatic repeat request acknowledgment information and a scheduling request (wherein the format 3 resource group is selected for transmitting UCI including periodic CQI and the ACK/NACK, see Khoshnevis, paragraphs [155, 157, 159, 161]); and
determine that the resource group is the second resource group when the uplink control information includes:
only hybrid automatic repeat request acknowledgment information (the UE determines whether to use a format 1a/1b with channel selection resource group, i.e. Ack/Nack resource group, for transmitting ACK/NACK without the periodic CQI, see Khoshnevis, paragraphs [35-38, 63, 161]). 
Regarding claim 14, the combination of Khoshnevis and Chen further teaches, wherein:
resources comprised in the first resource group are physical uplink control channel format 3 resources (wherein the format 3 resource group is used for transmitting the larger amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142]); or
resources comprised in the second resource group are physical uplink control channel format 1b resources (wherein the format 1b resource group is used for transmitting the smaller amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142], see Chen, paragraphs [51-52, 67]).
claim 16, the combination of Khoshnevis and Chen further teaches wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information (wherein the PDCCH includes the control information, i.e. ARI, used to carry indication information, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]), and the user equipment is further configured to determine, according to a value of the field used to carry the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups  (determining based on the control information, i.e. ARI, the PUCCH resource in the resource group determined from the semi-statically configured resource groups, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]).
Regarding claim 17, the combination of Khoshnevis and Chen further teaches wherein a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information (wherein the PDCCH includes the control information, i.e. ARI, used to carry indication information, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]), and the base station is further configured to determine, according to a value of the field used to carry the indication information, the physical uplink control channel resource in the resource group determined from the semi-statically configured resource groups (determining based on the control information, i.e. ARI, the PUCCH resource in the resource group determined from the semi-statically configured resource groups, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]).
claim 18, Khoshnevis further teaches wherein the determining, according to the uplink control information, the resource group from the semi-statically configured resource groups comprises:
determining that the resource group is the second resource group when the uplink control information includes:
only hybrid automatic repeat request acknowledgment information (the UE determines whether to use a format 1a/1b with channel selection resource group, i.e. Ack/Nack resource group, for transmitting ACK/NACK without the periodic CQI, see Khoshnevis, paragraphs [35-38, 63, 161]).
Regarding claim 19, Khoshnevis further teaches wherein resources comprised in the second resource group are physical uplink control channel format 1b resources (wherein the format 1b resource group is used for transmitting the smaller amount of bits UCI, see Khoshnevis, paragraphs [38, 39, 44, 65, 142], see Chen, paragraphs [51-52, 67]).

Claims 4, 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0088533 A1 to Khoshnevis et al. (hereafter refers as Khoshnevis) in view of US 2012/0039275 A1 to Chen et al. (hereafter refers as Chen) as applied to claims above, and further in view of US 2013/0201841 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 4, 9 and 15, the combination of Khoshnevis and Chen further teaches a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information (wherein the PDCCH includes the control information, i.e. ARI, used to carry indication information, see Khoshnevis, paragraphs [187-190] and see Chen, paragraphs [58, 62-64, 72, 79, 80]). 
However, the combination of Khoshnevis and Chen does not explicitly teach the field is “a transmit power control field”.
Zhang teaches a physical downlink control channel includes indication information used to indicate a physical uplink control channel resource used to transmit uplink control information (a PDCCH includes an indication of PUCCH resource used to transmit UCI, paragraphs [77-79], provisional 61/522,214, paragraph [64-65]), a downlink control information format corresponding to the physical downlink control channel includes a field used to carry the indication information and the field is a transmit power control field (wherein the PDCCH includes an TPC filed for specifying the indication of PUCCH resource, see paragraphs [15, 77, 78-82], tables 1-3 and provisional 61/522,214, paragraph [64-65], tables 1-3).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time of invention to incorporate the teachings of the transmit power control field as taught by Zhang, with the teachings of the downlink control information format corresponding to the physical downlink control channel includes the field used to carry the indication information as taught by combination of Khoshnevis and Chen, for a purpose of simply using the TCP/transmission power control filed to indicate the PUCCH resource, thus reducing complexity for the teachings while increasing capabilities of the teachings (see Zhang, see paragraphs [15, 77, 78-82], tables 1-3 and provisional 61/522,214, paragraph [64-65], tables 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0242923 A1 discloses the second resource group is semi-statically configured, wherein the TPC is used to indicating a PUCCH resource (paragraphs [5, 70, 76, and 138]).
US 2011/0081932 A1 discloses the PUCCH resource allocation for carrier aggregation in LTE-advanced, wherein the set of resource is semi-statically configured (see abstract and paragraph [60]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/DUNG B HUYNH/          Primary Examiner, Art Unit 2469                                                                                                                                                                                              	February 27, 2021